Citation Nr: 0208712	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  97-34 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to an initial compensable rating for hearing 
loss in the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel







INTRODUCTION

The veteran had active service from September 1972 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas 
Regional Office (RO).  The RO, in pertinent part, granted 
entitlement to service connection for hearing loss in the 
left ear, assigning an initial noncompensable rating, and 
denied service connection for hearing loss in the right ear.  

In August 1999 the Board remanded the case to the RO for 
further development and additional adjudicative actions.  The 
claim has since come under the jurisdiction of the Jackson, 
Mississippi RO.

In April 2002 the RO most recently affirmed the 
determinations previously entered, and returned the case to 
the Board for further appellate review.

The Board notes that the veteran's representative, in the 
July 2002 written brief presentation, listed entitlement to 
an initial compensable evaluation for hypertension as an 
issue currently on appeal.  However, the Board issued a 
decision regarding that claim in conjunction with the August 
1999 remand.  Therefore, that issue is no longer before the 
Board.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained.


2.  The veteran does not currently have hearing loss in the 
right ear with the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz 40 decibels or 
greater; or auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test of less than 94 percent.

3. On audiology examinations conducted in June and August 
1997 the veteran exhibited Level I hearing impairment in the 
left ear.


CONCLUSIONS OF LAW

1.  The veteran does not have a hearing loss in the right ear 
for VA compensation purposes which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.385 (2001).

2.  The criteria for an initial compensable evaluation for 
hearing loss in the left ear have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.85, 
4.87, Tables VI, VII Diagnostic Code 6100 (effective prior to 
June 10, 1999);  38 C.F.R. §§ 4.85, 4.86(a), 4.87, Tables VI, 
VII, Diagnostic Code 6100; 64 Fed. Reg. 25202-25210 (May 11, 
1999) (effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records indicate that, at the veteran's May 
1972 enlistment examination, his puretone thresholds were as 
follows:

 

At his April 1976 re-enlistment examination puretone 
thresholds were as follows:

 

High frequency hearing loss was noted in the left ear.

An audiogram, taken in December 1981, indicated that the 
veteran's puretone thresholds were as follows:

 

The veteran was noted to have a moderate to severe high 
frequency hearing loss in the right ear and a moderate high 
frequency hearing loss in the left ear.

An audiogram, taken in December 1982, indicated that the 
veteran's puretone thresholds were as follows:

 

A June 1988 service medical record indicated that the veteran 
was diagnosed with bilateral high frequency sensorineural 
hearing loss, left ear greater than the right ear.  The 
physician noted that the etiology of the hearing loss was 
cochlear, most likely due to noise exposure.

An audiogram, taken in May 1992, indicated that the veteran's 
puretone thresholds were as follows:


 

At his February 1996 retirement examination, puretone 
thresholds were as follows:

 

A VA audiology examination was conducted in June 1997.  At 
that time the veteran's puretone thresholds were as follows:

 

Puretone threshold averages were 27.5 in the left ear and 
8.75 in the right ear.  Speech recognition scores were 96 
percent in the right ear and 94 percent in the left ear.  The 
examiner noted that hearing in the right ear was within 
normal limits except for moderate sensorineural hearing loss 
at 6000 Hz.  Hearing in the left ear was within normal limits 
through 3000 Hz, with a moderately severe to severe 
sensorineural hearing loss in the higher frequencies.

An August 1997 letter from a private clinic, concerning an 
audiological examination conducted in August 1997, indicated 
that the veteran had been diagnosed with moderately severe 
left ear hearing loss and moderate right ear hearing loss.  
In addition to the letter, the veteran submitted the 
audiological results from the August 1997 examination in 
graphic form.

The Board remanded the claims in August 1997, instructing the 
RO to obtain the veteran's records from the private clinic.  
In addition, the RO was instructed to send the claims file to 
a certified VA specialist.  The examiner was asked to provide 
a medical opinion as to the results reflected in the August 
1997 audiogram, to include conversion of those results into 
the appropriate numerical form.

The RO obtained the records from the private clinic.  They 
consisted of the August 1997 letter and the audiogram 
results.

A VA examiner reviewed the veteran's claims file in September 
2000 and March 2001.  The reports were the same.  Puretone 
thresholds were as follows:

 

Puretone threshold averages were 25 in the left ear and 6 in 
the right ear.  Speech recognition scores were 100 percent 
bilaterally.  The examiner noted that the veteran had 
moderate notch hearing loss in the right ear at 6000 Hz. and 
moderate to severe sensorineural hearing at 4000 to 8000 Hz. 
in the left ear.


Criteria

Service Connection

Service connection may be granted for any disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be presumed for chronic organic 
diseases of the nervous system (sensorineural hearing loss) 
if manifest to a compensable degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2002);  38 C.F.R. §§ 3.307, 3.309 (2001).

If a hearing loss is incurred while in service, it will be 
considered a disability for which service connection may be 
granted if the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 26 decibels or greater; 
or the speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.


Increased Evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. 

The CAVC has observed that in the latter instance, evidence 
of the present level of the disability is of primary concern, 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing 
Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to 
the original assignment of a disability evaluation, VA must 
address all evidence that was of record from the date the 
filing of the claim on which service connection was granted 
(or from other applicable effective date).  See Fenderson, 12 
Vet. App. at 126-127.  Accordingly, the evidence pertaining 
to an original evaluation might require the issuance of 
separate or "staged" evaluations of the disability based on 
the facts shown to exist during the separate periods of time.  
Id.

The Board notes that during the pendency of this appeal, 
changes were made in June 1999 to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87.  Where the 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, here, the changes made were not 
substantive in regard to the facts in this case, and thus 
neither is more favorable to the veteran's claim.

Under the previous regulations, evaluations of bilateral 
hearing loss ranged from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by 
puretone audiometry tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).



Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
June 10, 1999).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2001).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2001).


When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(2001).

The majority of the changes to the hearing impairment 
criteria appears to be nonsubstantive (the frequencies used 
for the evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed), except possibly for the 
revision of 38 C.F.R. § 4.86 (exceptional patterns of hearing 
impairment), and this section, as discussed above, is not 
applicable here.  See 64 Fed. Reg. 25202 (1999).

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of § 3.383 of this chapter.  38 C.F.R. 
§ 4.85(f) (2001).

The CAVC has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist in the development of claims.  First, VA has a duty 
to notify the veteran and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).

The Board finds that VA's duties have been fulfilled.  The 
veteran was provided with adequate notice as to the evidence 
needed to substantiate his claims.  The Board concludes that 
the discussions in the decision, statement of the case (SOC), 
the supplemental statements of the case (SSOCs), and the 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate his claims and complied 
with VA's notification requirements.  A letter sent to the 
veteran in December 2001 specifically informed him of the 
types of information he needed to provide to the RO and the 
evidence that the RO would assist him in obtaining.  The RO 
supplied the veteran with the applicable regulations in the 
SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, several VA examination reports, and private 
treatment records from August 1997.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issues currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Moreover, in 
its April 2002 supplemental statement of the case, the RO 
provided the veteran the criteria under the new law and such 
document reflected its full consideration of his claims 
thereunder.


Service Connection

The Board notes that the veteran was diagnosed with bilateral 
high frequency sensorineural hearing loss during service.  

However, under the criteria set forth in 38 C.F.R. § 3.385, 
the veteran does not currently have a hearing loss in the 
right ear that rises to the level of what can be considered a 
disability under the laws administered by VA.  His June and 
August 1997 puretone thresholds indicate that he does not 
have an auditory threshold of 40 or greater in any of the 
frequencies in either ear.  

Neither does he have auditory thresholds of 26 or greater in 
at least three of the frequencies in that ear.  His speech 
recognition score in June and August 1997 was above 94 
percent in the right ear.  Therefore, the Board finds that 
the veteran does not have a hearing loss for VA compensation 
purposes for which service connection may be granted.  

The veteran has failed to satisfy the first basic requirement 
for prevailing on a claim for a grant of service connection.  
That is, he does not have a hearing loss disability in his 
right ear.  See Hickson, supra.  There exists no basis upon 
which to consider a grant of service connection for a claimed 
right ear hearing loss.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a hearing loss in the 
right ear.  See Gilbert, supra.


Initial Compensable Rating for Hearing Loss in the Left Ear

Under Table VI contained in Diagnostic Code 6100, the average 
pure tone thresholds and speech recognition scores for the 
left ear demonstrated during the June 1997 VA examination and 
August 1997 private examination correspond to category I.  
Pursuant to 38 C.F.R. § 4.85(f), the right ear corresponds to 
category I, as well.  The intersection point for these 
categories under Table VII shows that the hearing loss does 
not exceed the levels contemplated for the currently assigned 
noncompensable rating.



A compensable rating is not warranted under Table VIa under 
either the previous or amended regulations.  Table VIa under 
the previous regulations is not for application because it 
was not certified that there were language difficulties or 
inconsistent speech audiometry scores that made the use of 
both puretone average and speech discrimination 
inappropriate.  See 38 C.F.R. § 4.85(c).

Table VIa is not for application under the amended 
regulations because the veteran's puretone threshold was not 
55 decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz), and because his puretone 
threshold was not 30 or lower at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a) (2001).

Therefore, the Board finds that an initial compensable 
evaluation for the veteran's hearing loss in the left ear is 
not warranted under the previous or amended regulations.

The Board has considered the veteran's statements in support 
of his claim, including his contention that his hearing loss 
warrants a higher rating.

However, as noted above, pertinent case law provides that the 
assignment of disability ratings for hearing impairment are 
to be derived by the mechanical application of the Ratings 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  See Lendenmann, supra.

In addition, the veteran's own opinions and statements about 
his level of hearing impairment are not competent evidence in 
this case.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such lay person is not competent to make a 
medical diagnosis or render a medical opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).



Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to the level 
of hearing impairment suffered by the veteran.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The evidence does not raise a question that a higher rating 
is possible or warranted for any period of time from the 
veteran's claim to the present so as to warrant a "staged" 
rating due to significant change in the level of disability.  
Accordingly, the Board concludes that the criteria for a 
compensable disability rating for hearing loss in the left 
ear are not met.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for bilateral hearing loss.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As to consideration of an assignment of an extraschedular 
evaluation, the Board notes that the RO has expressly 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2001).  

This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The CAVC has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

In the veteran's case at hand, the Board finds that the left 
hearing loss disability at issue has not required frequent 
inpatient care, nor has it been shown to markedly interfere 
with employment.  The regular schedular criteria adequately 
account for the current nature and extent of severity of the 
veteran's left hearing loss disability.  No basis has been 
presented upon which to predicate referral to the Under 
Secretary or Director for consideration of extraschedular 
evaluation.

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96.


ORDER

Entitlement to service connection for hearing loss in the 
right ear is denied.

Entitlement to an initial compensable rating for hearing loss 
in the left ear is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

